Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 03/14/2022 has been received and considered. Claims 1, 5-13, and 17-21 are presented for examination.

Allowable Subject Matter
2. 	Claim 1, 5-13, and 17-21 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
While Kulkarni et al. (US 20030191728 A1) teaches an optimization method including acquire output data expressing a result of experiment or simulation based on input parameters, store the input parameters and the output data corresponding to the input parameters, as a pair, calculate evaluation values of the output data, repeat operations of acquiring the output data acquirer, storing the input/output data, calculating the evaluation value, generating the input parameter until satisfying a predetermined condition, 
Jin et al. (US 7428514 B2) teaches generate conversion parameters of a dimension number reduced from the dimension number of the input parameter and decide next input parameters based on pairs of the conversion parameters and evaluation values corresponding to the conversion parameters, and 
Kuboi et al. (US 20130133832 A1) teaches output input parameters having satisfied the predetermined condition as optimum input parameters including film forming conditions to be selected so that a semiconductor device has a desired shape, and 2Application No. 16/296,549 Reply to Office Action of December 14, 2021process the semiconductor device into the desired shape based on the optimum input parameters including the film forming conditions, 
none of the prior art of record discloses a method of optimizing semiconductor design parameters, including:
 (Claim 1) “generate a conversion expression for converting the input parameters into the conversion parameters based on the input parameters and data of a conversion term partially assigned from terms of the output data;”,
(Claim 13) “generate a conversion expression for converting the input parameters into the conversion parameters based on the input parameters and data of a partial conversion term assigned from terms of the output data”, and 

in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146